DETAILED ACTION
This Allowance Action is in response to the amended claims filed on 7/7/2022.
Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The specific limitations of “A blade of a turbo machine, comprising: a blade root configured to fasten to a hub body of the turbo machine; a blade leaf, wherein the blade root is separated from the blade leaf by an inner shroud, wherein the blade leaf comprises: a flow leading edge; a flow trailing edge; and flow conduction surfaces for a process medium extending between the flow leading edge and the flow trailing edge; one continuous cooling passage integrated in the blade leaf and the blade root for a cooling medium, comprising: an inlet at a first fluidic end of the one continuous cooling passage is formed radially inside on the blade root; an outlet at a second fluidic end of the one continuous cooling passage radially outside on the blade leaf or on an outer shroud; wherein in a region of the blade leaf radial cooling passage portions each extend substantially in a radial direction a length of the blade leaf, wherein adjacent radial cooling passage portions merge into one another via a respective diversion passage portion; a material web extending between the adjacent radial cooling passage portions in the blade leaf, wherein the respective material web ends in a region of the respective diversion passage portion, wherein the respective material web between the respect the adjacent radial cooling passage portions has as defined axial width, wherein the respective material web in the region of the respective diversion passage portion has a material thickening enlarging an axial width by at least 20%.” are not anticipated or made obvious by the prior art or record in the examiner’s opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747